DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Arguments
The preliminary amendment filed 3/27/2020 has been entered. Claims 2-11 have been amended.

Claim Objections
Claim 4 is objected to because of the following informalities: claim 4 recites “a operation state” at line 3, should be changed to “an operation state”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanamaru (US 2019/0203969 A1), hereinafter “Kanamaru”.

As per claim 1, Kanamaru teaches an equipment management system comprising:
“a gateway apparatus including an interface configured to receive an operation command configured to operate an equipment” at [0023]-[0030], [0044] and Fig. 1;
(Kanamaru teaches the external manipulation terminal 3 (i.e., “gateway apparatus”) receives operation commands to operate a plurality of equipment apparatus 2)
“a first database configured to store first information allowed access from the gateway apparatus” at [0034]-[0036] and Figs. 2, 3;
(Kanamaru teaches a general user can access operation status data table 120 (i.e., “first database”) from the external manipulation terminal 3) 
“a second database configured to store second information prohibited access from the gateway apparatus” at [0037]-[0038] and Figs. 2, 4-5;
(Kanamaru teaches the history data table 121 and remote control setting information 122 (i.e., “second database”) which are only accessible by service engineer and equipment administrator)
“a controller configured to allow access to the first database from the gateway apparatus and prohibit access to the second database from the gateway apparatus” at [0066]-[0071] and Fig. 7;
(Kanamaru teaches a user of the external manipulation terminal 3, with a user password, is permitted to access user manipulation item and prohibit access to service manipulation and/or management manipulation item,)
“wherein the second information includes equipment information collected from a control apparatus controlling the equipment” at [0037]-[0038].
(Kanamaru teaches the history data table 121 includes operation history, a manipulation history, and an abnormality history of each equipment apparatus 2 and trend data obtained by extracting sensor detection values and other values)

As per claim 2, Kanamaru teaches the system of claim 1, wherein “the first database and the second database are database physically different from each other” at [0034]-[0035] and Fig. 2.

As per claim 3, Kanamaru teaches the system of claim 1, wherein “the first database and the second database store index information associating the first information and the second information with each other” at [0066]-[0078] and Figs. 7-8.

As per claim 4, Kanamaru teaches the system of claim 1, wherein “the equipment information includes at least one of: sensing data including numerical data 

As per claim 5, Kanamaru teaches the system of claim 1, wherein “the first information includes guidance information related to a handling method of the equipment” at [0036].

As per claim 6, Kanamaru teaches the system of claim 1, wherein “the gateway apparatus is configured to transmit, to the control apparatus, a control command based on the operation command” at [0056]-[0064].

As per claim 7, Kanamaru teaches the system of claim 1, wherein “the gateway apparatus has a function to transmit, to an external server, information being collected by the gateway apparatus”

As per claim 8, Kanamaru teaches the system of claim 1, wherein “the controller is configured to prohibit access to the second database from the gateway apparatus even when the access is based on the operation command derived from a user having an authority to access the second information” at [0067]-[0078] and Figs. 7-8.

As per claim 9, Kanamaru teaches the system of claim 1, wherein “the interface includes a sound input interface” at [0044]-[0051].

As per claim 10, Kanamaru teaches the system of claim 1, wherein “the interface includes a sound output interface” at [0044]-[0051].

As per claim 11, Kanamaru teaches an equipment management method comprising:
“receiving, by a gateway apparatus, an operation command configured to operate an equipment” at [0023]-[0030], [0044] and Fig. 1;
“storing, in a first database, first information allowed access from the gateway apparatus” at [0034]-[0036] and Figs. 2, 3;
“storing, in a second database, second information prohibit access from the gateway apparatus” at [0037]-[0038] and Figs. 2, 4-5;
“allowing access to the first database from the gateway apparatus, prohibit access to the second database from the gateway apparatus” at [0066]-[0071] and Fig. 7;
“the second information includes equipment information collected from a control apparatus configured to control the equipment” at [0037]-[0038].
 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of copending Application No. 16/651,347.  Claims 1-7 of application number 16/651,347 contain every element of claims 1-11 of the instant application and as such anticipate claims 1-11 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 9, 2021